08-2804-cv
        Tsimmer v. Quarantillo et al.


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO SUMMARY ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS
     GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION
     APPEARS, AT LEAST ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX
     OR BE ACCOMPANIED BY THE NOTATION: (SUMMARY ORDER). A PARTY CITING
     A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH
     THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT
     REPRESENTED BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN
     ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF
     FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV/).
     IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON
     SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE
     AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.

 1           At a stated term of the United States Court of     Appeals
 2      for the Second Circuit, held at the Daniel Patrick     Moynihan
 3      United States Courthouse, 500 Pearl Street, in the     City of
 4      New York, on the 24 th day of November, two thousand   nine.
 5
 6      PRESENT: ROBERT D. SACK,
 7               BARRINGTON D. PARKER,
 8               RICHARD C. WESLEY,
 9                        Circuit Judges.
10
11
12      ________________________________________________
13
14      Leo Tsimmer,
15
16                     Plaintiff-Appellant,
17
18                v.                               08-2804-cv
19
20      Director Andrea Quarantillo, New York District Director of the
21      United States Citizenship and Immigration Services; Director
 1   Ruth A. Dorochoff, Chicago District of Director of the United
 2   States Citizenship and Immigration Services; Officer-in-Charge
 3   Kate Leopole, Milwaukee Sub-Office, United States Citizenship
 4   and Immigration Services; Secretary Janet Napolitano, of the
 5   Department of Homeland Security; Acting Deputy Director
 6   Michael   Aytes,  of   the  United   States   Citizenship  and
 7   Immigration Services; Department of Homeland Security; U.S.
 8   Citizenship and Immigration Services; and Acting U.S. Attorney
 9   Lev Dassin, 1
10
11                 Defendants-Appellees.
12   ________________________________________________
13
14   APPEARING FOR PLAINTIFF-APPELLANT:        D AVID K WANG S OO K IM,
15                                             (Matthew L.
16                                             Guadagno, Kerry W.
17                                             Bretz, and Jules
18                                             E. Coven, on the
19                                             brief) Bretz &
20                                             Coven, LLP, New
21                                             York, NY
22
23   APPEARING FOR DEFENDANTS-APPELLEES:       F. J AMES L OPREST,
24                                             J R., Special
25                                             Assistant United
26                                             States Attorney,
27                                             and Ross E.
28                                             Morrison,
29                                             Assistant United
30                                             States Attorney
31                                             (for Lev L.
32                                             Dassin, Acting
33                                             United States
34                                             Attorney for the
35                                             Southern District
36                                             of New York), New
37                                             York, NY



            1
            Pursuant to Federal Rule of Appellate Procedure
       43(c)(2), the public officers who have ceased to hold
       office are removed and the public officers’ successors
       are automatically substituted.

                                   2
1
2    Appeal from the United States District Court for the
3    Southern District of New York (McMahon, J.).
4
5         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,
6    AND DECREED that the judgment of said District Court be and
7    hereby is AFFIRMED:
8
9        Appellant Leo Tsimmer (“Tsimmer”) appeals from a final

10   judgment entered by the United States District Court for the

11   Southern District of New York (McMahon, J.) on April 25,

12   2008, dismissing Tsimmer’s complaint for lack of subject

13   matter jurisdiction.   We assume the parties' familiarity

14   with the underlying facts, the procedural history of the

15   case, and the issues on appeal.

16       In our review of a dismissal of a complaint for lack of

17   subject matter jurisdiction, we review the District Court’s

18   factual findings for clear error and legal conclusions de

19   novo.   Wake v. United States, 89 F.3d 53, 57 (2d Cir. 1996).

20       We AFFIRM for the substantive reasons detailed in the

21   District Court’s opinion.

22
23                                     FOR THE COURT:
24                                     Catherine O’Hagan Wolfe,
25                                     Clerk
26
27                                     By:_______________________




                                   3